AO 245C (Rev. 09/) Case
                     Amended2:09-cr-00206-KJD-PAL
                             Judgment in a Criminal Case            Document 235 Filed 02/18/21 (NOTE:
                                                                                                  PageIdentify
                                                                                                        1 ofChanges
                                                                                                               7    with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                SECOND AMENDED JUDGMENT IN A
                                  v.                                        )   CRIMINAL CASE
                       WILLIAM AUBREY                                       )   Case Number: 2:09-cr-00206-KJD-PAL-1
                                                                            )   USM Number: 43956-048
Date of Original Judgment:             12/6/2013                            )   Michael Kennedy, FPD
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
✔
G was found guilty on count(s)       4 and 5 of the Second Superseding Indictment
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                Count
18 U.S.C. § 1163                Misapplication
                                Misapplication and
                                                andConversion of Money
                                                     Conversion        & Funds&from
                                                                  of Money          a Tribal
                                                                                  Funds      Organization
                                                                                          from   a Tri       6/24/2004                  4ss

18 U.S.C. § 1163                Embezzlement, Theft,
                                Embezzlement,        Misapplication
                                                 Theft,             and Conversion
                                                          Misapplication           of Money & Funds
                                                                            and Conversion     of Mofrom 6/24/2004                      5ss
                                a Tribal Organization


       The defendant is sentenced as provided in pages 2 through      7       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G✔ The defendant has been found not guilty on count(s)     1 and 3 of Second Superseding Indictment
G Count(s)                                                G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           2/18/2021
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                 KENT J. DAWSON, UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge

                                                                                 2/18/2021
                                                                                Date
AO 245C (Rev. 09/) Case
                     Amended  2:09-cr-00206-KJD-PAL
                               Judgment in a Criminal Case    Document 235 Filed 02/18/21 Page 2 of 7
                      Sheet 2 — Imprisonment                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of         7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
51 Months per count, to run concurrent.




G      The court makes the following recommendations to the Bureau of Prisons:




G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

✔
G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 12 p.m. on    1/3/2014                               .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/) Case
                        Amended 2:09-cr-00206-KJD-PAL
                                 Judgment in a Criminal Case   Document 235 Filed 02/18/21 Page 3 of 7
                        Sheet 3 — Supervised Release                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 3 YEARS, PER COUNT TO RUN CONCURRENT.




                                                 MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/) Case
                       Amended 2:09-cr-00206-KJD-PAL
                                Judgment in a Criminal Case    Document 235 Filed 02/18/21 Page 4 of 7
                       Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officerto
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ
      7KHSUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXU
      FULPLQDOUHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev. 09/) Case
                     Amended  2:09-cr-00206-KJD-PAL
                               Judgment in a Criminal Case   Document 235 Filed 02/18/21 Page 5 of 7
                      Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                              Judgment—Page        5      of         7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1

                                     SPECIAL CONDITIONS OF SUPERVISION
  1. Possession of Weapons - You shall not possess, have under your control, or have access to any firearm, explosive
  device, or other dangerous weapons, as defined by federal, state, or local law.

  2. Warrantless Search - To ensure compliance with all conditions of release, the defendant shall submit to the search of
  his/her person, and any property, residence, business or automobile under his/her control by the probation officer, or any
  other authorized person under the immediate and personal supervision of the probation officer without a search warrant at
  a reasonable time and in a reasonable manner. Provided, however, the defendant shall be required to submit to any
  search only if the probation officer has reasonable suspicion to believe the defendant has violated a condition or conditions
  of release.

  3. Debt Obligations - You shall be prohibited from incurring new credit charges, opening additional lines of credit, or
  negotiating or consummating any financial contracts without the approval of the probation officer.

  4. Access to Financial Information - You shall provide the probation officer access to any requested financial information,
  including personal income tax returns, authorization for release of credit information, and any other business financial
  information in which you have a control or interest.

  5. Employment Restriction - You shall be restricted from engaging in employment, consulting, or any association with any
  construction involving government contracting business for a period of three years.

  6. Report to Probation Officer After Release from Custody - You shall report, in person, to the probation office in the district
  to which you are released within 72 hours of discharge from custody.
AO 245C (Rev. 09/   Case
                      Amended2:09-cr-00206-KJD-PAL
                              Judgment in a Criminal Case Document 235 Filed 02/18/21 Page 6 of 7
                      Sheet 5 — Criminal Monetary Penalties                                                           (NOTE: Identify Changes with Asterisks (*))
                                                                                                             Judgment — Page        6      of          7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment                 5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS            $ 200.00               *   $ 1,924,105.26                   $ N/A                         $ N/A                    $ N/A


G The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                   Total Loss***                        Restitution Ordered                        Priority or Percentage
Fort Defiance Housing Corporation $1,075,637.90                                       $1,075,637.90
Navajao Housing Authority                      $790,806.00                            $790,806.00
Gus Peterson                                   $57,661.36                              $57,661.36




TOTALS                               $                  1,924,105.26             $               1,924,105.26


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for               G fine         G restitution.
     G the interest requirement for the             G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/) Case
                      Amended2:09-cr-00206-KJD-PAL
                               Judgment in a Criminal Case     Document 235 Filed 02/18/21 Page 7 of 7
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      7      of         7
DEFENDANT: WILLIAM AUBREY
CASE NUMBER: 2:09-cr-00206-KJD-PAL-1

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

*A   ✔ Lump sum payment of $
     G                                 1,924,305.26       due immediately, balance due

          G not later than                                     , or
          G in accordance with G C,            G D,      G     E, or    G F below; or
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    G Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
